EXHIBIT 10.1

AMENDMENT NO. 2

TO

EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT (the “Amendment”) is effective as
of November 27, 2006 by and between Spark Networks plc (the “Company”) and
Gregory R. Liberman (“Executive”), the Company’s President and Chief Operating
Officer. Capitalized terms used herein and not defined shall have the meanings
given to them in the Employment Agreement, effective August 31, 2005, between
Executive and the Company, as amended by Amendment No. 1 To Employment
Agreement, effective March 15, 2006 (the “Agreement”).

Intending to be legally bound hereby, the parties hereto agree that the first
sentence of Section 4(a) of the Agreement is amended and restated, in its
entirety, as follows: “The Company shall pay to Executive an annual salary at a
rate of not less than $287,500 per year (the “Base Salary”), paid in accordance
with the Company’s regular and normal payroll practices and withholdings.”

Furthermore, intending to be legally bound hereby, the parties hereto agree that
Section 5 of the Agreement is amended and restated, in its entirety, as follows:

“5. TERMINATION:

(a) TERMINATION WITHOUT CAUSE. Either party may terminate this Agreement without
cause by giving to the other party thirty (30) days written notice.

(b) TERMINATION UPON DEATH OR DISABILITY. Executive’s employment hereunder shall
terminate upon his death. If, as a result of Executive’s incapacity due to
physical or mental illness, Executive shall have been absent from his duties
hereunder on a full-time basis for the entire period of three consecutive
months, and within thirty (30) days after written notice of termination is given
(which may occur before or after the end of such six-month period), Executive
shall not have returned to the performance of his duties hereunder on a
full-time basis, the Company may terminate Executive’s employment hereunder.

(c) TERMINATION BY COMPANY FOR CAUSE. The Company may terminate this Agreement
“For Cause” at any time. For purposes of this Agreement “Cause” shall mean and
include: (i) a material misappropriation of any monies or assets or properties
of the Company, (ii) a material breach by the Executive of the terms of this
Agreement that has not been cured within thirty (30) days after written notice
to the Executive of such breach, (iii) the conviction of, or plea of guilty or
nolo contendere, by the Executive to a felony or to any criminal offense
involving the Executive’s moral turpitude or (iv) gross negligence or willful
misconduct of the Executive in connection with the material duties required by
this Agreement.



--------------------------------------------------------------------------------

(d) TERMINATION BY EXECUTIVE FOR GOOD REASON. The Executive may terminate this
Agreement for “Good Reason” at any time. Good Reason shall include (a) Company’s
requirement that Executive relocate to a location in excess of fifty (50) miles
from Company’s current office location or from any future office location
acceptable to Executive; or (b) any material breach by Company of this Agreement
which is not cured within thirty (30) days of written notice thereof by
Executive to Company.

(e) SEVERANCE PAY. If Company terminates this Agreement without cause under
Section 5(a) or if Executive terminates this Agreement for Good Reason under
Section 5(d), Executive shall be entitled to receive Severance Pay from Company
for a period of six (6) months following termination. The amount of Severance
Pay to be paid to Executive each month shall be equal to Executive’s monthly
salary under Section 4(a) at the time the Agreement is terminated, less
applicable payroll tax withholding. Severance pay shall be due and payable
regardless of whether or not Executive becomes employed during such six month
period.

(f) RETURN OF COMPANY PROPERTY FOLLOWING TERMINATION. Upon termination for
whatever reason, the Executive shall return all books, documents, papers,
materials and any other property, including any Company vehicles (including the
documentation pertaining thereto) which relates to the business of the Company
(or any subsidiary, affiliated, or holding companies) which may be in the
Executive’s possession or under the Executive’s power or control.”

The parties also agree that when the Company’s Compensation Committee meets for
its next regularly scheduled meeting on December 4, 2006, Executive will be
granted options to purchase up to 150,000 of the Company’s ordinary shares. The
exercise price, per share, of the options will be equal to the fair market
value, per share, as quoted on the Frankfurt Stock Exchange, on the date of
grant. The options will vest equally on a quarterly basis over a four-year
period. The option grant described in this paragraph shall be subject to all of
the terms of the Company’s 2004 Share Option Scheme and the option certificate
that Executive will receive a copy of which Executive will be required to
execute, in connection with such grant.

In consideration for entering into this employment agreement, Executive agrees
to forfeit as of December 4, 2006 for no additional consideration, 44,688 of the
unvested options to purchase the Company’s ordinary shares granted to him on
August 31, 2005 at an exercise price of Euro 7.15. Such options will be
cancelled and of no further force and effect as of such date.

Except as expressly amended hereby, the Agreement remains in full force and
effect in accordance with its terms. Notwithstanding the foregoing, to the
extent that there is any inconsistency between the provisions of the Agreement
and this Amendment, the provisions of this Amendment shall control.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment on November 27,
2006.

 

SPARK NETWORKS PLC /s/ David E. Siminoff By: David E. Siminoff, CEO EXECUTIVE
/s/ Gregory R. Liberman Gregory R. Liberman